PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of February 15, 2005, the Court has determined that the appellant has failed to demonstrate that the order on appeal is a final order or otherwise appealable nonfinal order. For this reason, the appeal is hereby dismissed. The appellant’s motion requesting the Court relinquish jurisdiction to the lower tribunal for purposes of clarification is denied. Furthermore, the “Appellant’s Request for Extension of Time to File an Initial Brief on the Merits,” filed on March 7, 2005, is denied as moot.
WOLF, C.J., DAVIS and PADOVANO, JJ., concur.